NO. 07-08-0224-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

NOVEMBER 24, 2008

______________________________


SHELDON KEITH CRAIN, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE

_________________________________

FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

NO. 54,073-A; HONORABLE HAL MINER, JUDGE

_______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
ABATEMENT AND REMAND
          Pursuant to a guilty plea, Appellant, Sheldon Keith Crain, was convicted of unlawful
possession of a firearm by a felon, enhanced, and sentenced to six years confinement. 
Appellant filed a notice of appeal challenging his conviction.  The clerk’s record was filed
on October 29, 2008.  Upon reviewing the record, it came to this Court’s attention that the
Trial Court’s Certification of Defendant’s Right of Appeal does not comply with Rule 25.2(d)
of the Texas Rules of Appellate Procedure.
  As of September 1, 2007, a defendant must
not only sign and receive a copy of the certification, he must also receive certain
admonishments included in the form which were not previously required.   
          Consequently, we abate this appeal and remand this cause to the trial court for further
proceedings.  Upon remand, the trial court shall utilize whatever means necessary to secure
a proper Certification of Defendant’s Right of Appeal in compliance with Rule 25.2(d).  Once
properly completed and executed, the certification shall be included in a supplemental clerk’s
record.  See Tex. R. App. P. 34.5(c)(2).  The trial court shall cause this supplemental clerk's
record to be filed with the Clerk of this Court by December 22, 2008.  This order constitutes
notice to all parties, pursuant to Rule 37.1 of the Texas Rules of Appellate Procedure, of the
defective certification.  If a supplemental clerk’s record containing a proper certification is not
filed in accordance with this order, this matter will be referred to the Court for dismissal.  See
Tex. R. App. P. 25.2(d). 
           It is so ordered.
                                                                                  Per Curiam
 
Do not publish.

xception Locked="false" Priority="66" SemiHidden="false"
   UnhideWhenUsed="false" Name="Medium List 2 Accent 1"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 







NO. 07-10-0355-CV
NO. 07-10-0356-CV
NO. 07-10-0357-CV
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL A
 
OCTOBER 26, 2010
 
______________________________
 
 
IN RE TIMOTHY RAY WILLIAMS, RELATOR
 
_________________________________
 
 
Before CAMPBELL and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION
            Timothy Ray Williams,
proceeding pro se and in forma pauperis, seeks a writ
of mandamus to compel the Honorable John B. Board, Judge of the 181st District
Court of Randall County, to rule on his Motion
to Rescind Order to Withdraw Inmate Funds filed in the trial court on May
5, 2010.  Relator's
motion to rescind follows from this Court's Opinion on Abatement issued on
April 22, 2010, in cause number 07-10-0091-CV, 07-10-0100-CV, and
07-10-0101-CV, wherein this Court abated further proceedings for 180 days to
allow Relator time to challenge the order to withdraw
inmate funds.  As of October 20, 2010, a
reporter's record and supplemental clerk's record were both filed reflecting
that a hearing was held on Relator's motion and that the
trial court signed an order granting in part and denying in part Relator's motion to rescind.  Consequently, the relief sought by Relator in his Petitions for a Writ of Mandamus is rendered
moot.
            Accordingly, we dismiss
these proceedings.
                                                                                    Per
Curiam